37 F.2d 564 (1930)
FIRST NAT. BANK OF PITTSBURGH
v.
ANGLO-OESTERREICHISCHE BANK, for Use of ANGLO-AUSTRIAN BANK, Limited, for Use of GROUF.
No. 4220.
Circuit Court of Appeals, Third Circuit.
January 16, 1930.
*565 *566 *567 *568 *569 *570 Gifford K. Wright and George E. Alter, both of Pittsburgh, Pa. (Alter, Wright & Barron, of Pittsburgh, Pa., of counsel), for appellant.
Patterson Crawford, Arensberg & Dunn, of Pittsburgh, Pa. (Samuel R. Wachtell, of New York City, of counsel), for appellee.
Before WOOLLEY and DAVIS, Circuit Judges, and MORRIS, District Judge.
PER CURIAM.
Affirmed on the findings and reasoning of Judge Thomson's opinion.